Citation Nr: 1218156	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-30 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, to include a left knee sprain, degenerative changes, and meniscus tear.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June to December 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Manchester, New Hampshire, that denied the above claims.

In April 1968, the RO denied service connection for a disability claimed as a dislocated left knee.  The claim was denied because there was no evidence of post-service disability, to include a then current left knee disability.  In November 2008, the Veteran submitted a claim for service connection for a left knee impairment, which has been variously diagnosed.  A claim premised on a new diagnosis not considered in prior decisions is generally treated as a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

The previous decision was based on the assertion that the Veteran had sustained a left knee injury in service.  His current claim is similarly premised on having a current left knee disability resulting from the same in-service injury.  The new diagnoses are elements pertaining to the previously denied claim.  As such, the Board is required to address the issue of whether new and material evidence has been received to reopen the previously denied claim, and the issues have been captioned as set forth above.

In January 2011, the Veteran testified at a video conference before an acting Veterans Law Judge of the Board.  A transcript of that hearing has been associated with his claims file.  In February 2012, the Board offered the Veteran another hearing because the acting Veterans Law Judge who conducted the January 2011 hearing is no longer employed by the Board.  However, in correspondence dated in February 2012, the Veteran indicated that he did not want an additional hearing. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a left knee disability (on the merits), a right knee disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied by the RO in April 1968.  The Veteran did not submit a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the April 1968 RO decision denying entitlement to service connection for a left knee disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1968 rating decision that denied the Veteran's claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the April 1968 rating decision denying the Veteran's claim of service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for a left knee disability, and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening Service Connection for a Left Knee Disability

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may be established based on a legal "presumption" for Veterans with 90 days or more of active service after December 31, 1946, by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011).  Service connection will be granted for a chronic disease identified in service and at any time thereafter. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In its April 1968, decision the RO denied the Veteran's claim of entitlement to service connection for a left knee disability, claimed as a dislocated left knee.  Service connection was denied on the basis that the Veteran had not shown that he had treatment for a left knee disability following discharge from service and there was no evidence of a current disability.

Because the Veteran did not submit a notice of disagreement with the April 1968 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).   However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

At the time of the April 1968 decision, the evidence of record included his service treatment records and a VA hospital treatment record dated in March 1968.  

An enlistment report of medical examination dated in June 1963 had shown that clinical evaluation of the lower extremities was normal.  In the associated report of medical history, also dated in June 1963, the Veteran indicated that he had never had "trick" or locked knee.

Service treatment records dated in July and August 1963 showed that the Veteran was treated for a twisted left knee with marked tenderness and swelling.  A hospital treatment record dated in July 1963 showed that he was diagnosed as having mild left knee sprain.  The injury was said to have incurred within command at work while doing physical training.  He was discharged to training via "POA."

A service radiographic report dated in August 1963 includes the history that the Veteran fell on his left knee, which had exhibited swelling, discoloration, and crepitus felt upon manipulation.  X-rays were negative.

Findings of an Aptitude Board dated in December 1963, in pertinent part, show that the Veteran's history included a transfer to the United States Naval Hospital at Beaufort because of a knee injury, where he remained for a period of five weeks.

The post-service VA hospital treatment record contained no information pertaining to treatment of the left knee.

The Veteran did not submit a notice of disagreement within one year of the April 1968 decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In November 2008, the Veteran again submitted a claim for service connection for a left knee impairment.

In support of his claim, in January 2011, the Veteran testified that he had injured his left knee in service, and that he had continued to experience symptoms associated with a left knee disability ever since service.  He added that in November 2007, he had sustained an additional left knee injury while at work which aggravated his existing left knee disability.  

The Veteran also submitted various VA and private outpatient treatment records showing diagnoses of degenerative osteoarthritis and left meniscus tear.  He underwent a total left knee replacement in December 2010.

The Veteran also submitted a January 2010 letter from a hearing officer of the State of New Hampshire, Department of Labor, regarding the November 2007 left knee injury.  The letter included a statement that a Dr. Publow had reviewed the Veteran's medical evidence and, concluded that it appeared more probable than not that the Veteran had progressive osteoarthritis in both knees that pre-existed the twisting injury of November 2007.

A statement from a private chiropractor dated in March 2011 shows that based on the Veteran's medical history it is possible that there is at least a 50 percent chance that the injuries sustained during his military training could have contributed to the development of progressive osteoarthritis of the knees.

The newly received evidence documents the in-service left knee injury, the Veteran's sworn testimony as to the continuity of symptomatology, and evidence of a current left knee disability that may be related to his period of active service.  This evidence pertains to an element of the claim that was previously found to be lacking.  

The new evidence, when considered with the old, triggers VA's duty to provide an examination, because it provides competent evidence of a current disability and indicates that the current disability may be related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a left knee disability.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened, and to this extent only the appeal is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  

VA's duty to obtain examinations as to the etiology of any left knee disability is triggered, thus, a VA examination is needed to obtain a medical opinions as to the relationship of the current left knee disability and active service.

As to the issue of service connection for a right knee disability, the Veteran asserts that he has developed the claimed disorder as a result of his left knee disability. Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran is not in receipt of service connection for a left knee disability.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has a claim for service connection for a left knee disability pending, the Board cannot proceed with the claim for secondary service connection until there has been final adjudication of the Veteran's other claim.  Thus, adjudication of the claim for service connection for a right knee disability, to include as secondary to a left knee disability, will be held in abeyance pending further development and adjudication of the Veteran's claim of entitlement to service connection for a left knee disability. 

During his January 2011 hearing, the Veteran testified that his hearing loss and tinnitus had their onset during basic training when he fired 50 round of ammunition on a rifle range without the benefit of hearing protection.  He added that he was hospitalized at "POA" following the incident during which he temporarily lost his hearing and experienced the onset of constant ringing in the ears.  He noted that such treatment should be documented in his service treatment records.  A review of his service treatment records does not show treatment for bilateral hearing loss or tinnitus at "POA," however, as noted above, a July 1963 hospital treatment record shows that following treatment for a left knee sprain, the Veteran was discharged to training via "POA."  

Additionally, the December 1963 findings of an Aptitude Board note that he had spent several weeks being treated or hospitalized at the United States Naval Hospital in Beaufort; the Hospital Platoon; the Correctional Custody Platoon; the Evaluation Platoon; and the West End Dispensary.  As the Veteran has testified that he was evaluated for bilateral hearing loss at tinnitus during his hospital stays in service, the Board finds that an additional effort must be undertaken to obtain any service treatment records from "POA" at Parris Island, South Carolina; the United States Naval Hospital in Beaufort, South Carolina; the Hospital Platoon at Parris Island, South Carolina; the Correctional Custody Platoon at Parris Island, South Carolina; the Evaluation Platoon at Parris Island, South Carolina; and the West End Dispensary at Parris Island, South Carolina.

While the development to date has included securing the Veteran's service treatment records, there is no indication in the record of a specific request for records from the medical facilities at Parris Island (or from a storage facility where they may have been retired).  VA's duty to assist includes such development.  Furthermore, the Veteran's service personnel records may contain information corroborating at least part of his account, and must be secured. 

Finally, as the Veteran has testified that he has experienced bilateral hearing loss and tinnitus ever since active service, and as there are also January 2011 lay statements suggesting that the Veteran had exhibited hearing loss and tinnitus since service, VA's duty to obtain examinations as to the etiology of any bilateral hearing loss and tinnitus has been triggered.  An examination is needed so that medical professional can consider a complete history and determine whether the current disabilities are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Seek records of the Veteran's alleged treatment at the United States Naval Hospital in Beaufort, South Carolina and at facilities at Parris Island (to include, "POA," Hospital Platoon,  Correctional Custody Platoon, Evaluation Platoon, and West End Dispensary).  

The search should include contacting those facilities.  

Efforts should continue until the records are obtained; or it is reasonably certain they do not exist or that further efforts would be futile.

2.  Schedule the Veteran for a VA examination to determine whether any current left knee disability is related to an injury in service. 

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current left knee disability as a result (in whole or part) of an injury or disease during his period of active service, to specifically include the July 1963 left knee sprain. 

The examiner must address the documented left knee injury in service, the post-service assessments of osteoarthritis and meniscus tear, the March 2011 chiropractor's statement, and the January 2010 Department of Labor letter concluding that the  progressive knee osteoarthritis pre-existed the November 2007 work injury.

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide reasons for the opinions. 

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  Schedule the Veteran for a VA examination to determine whether any current bilateral hearing loss or tinnitus are the result of a disease or injury in active service, specifically in-service noise exposure.

The claim file, to include a copy of this Remand, and any pertinent records in Virtual VA, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  

Based on the examination and review of the record, the examiner is requested to opine as to:

(a) Whether it is at least as likely as not that any hearing loss disability found on examination is had its onset during active service or is otherwise the result of a disease or injury in service; and

(b) Whether it is at least as likely as not that the Veteran's reported tinnitus had its onset during his period of active service or is the result of hearing loss. 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide reasons for the opinions.  

If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


